Citation Nr: 1036889	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.  He died in February 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Following the RO's most recent adjudication of the case in a 
December 2009 Supplemental Statement of the Case (SSOC), 
additional pertinent evidence was associated with the claims 
file.  The record does not show that the appellant submitted a 
waiver of initial RO review for this evidence.  Because the Board 
is granting the appellant's claim of service connection for the 
cause of the Veteran's death, however, remand is not required to 
afford RO review of the evidence, and the Board can proceed with 
appellate review.  38 C.F.R. 20.1304; see Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2006 as the immediate result of 
coronary artery disease; multiple myeloma and renal failure also 
contributed to the Veteran's death.  

2.  At the time of his death, the Veteran was service-connected 
for posttraumatic stress disorder (PTSD), and the weight of the 
competent evidence is in relative equipoise on the question of 
whether the service-connected PTSD substantially contributed to 
the Veteran's death.

3.  The grant of entitlement to service connection for the cause 
of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 
renders moot the appellant's claim of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.312, 
(2009). 

2. The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VCAA and its implementing 
regulations define VA's duties to notify and assist a claimant 
upon submission of a substantially complete application for 
benefits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Here, the Board grants service connection for the cause of the 
Veteran's death, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to notify 
and assist is required.


II.  Analysis

A.  Cause of Death

The appellant is contending that service connection is warranted 
for the cause of the Veteran's death.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, certain chronic diseases may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of death.  
To be considered a principal (primary) cause of death, a service-
connected disability must have been singly or jointly with some 
other condition the immediate or underlying cause of death or 
have been etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributing cause, it must have substantially or materially 
contributed to a veteran's death; it is not sufficient to show 
that it casually shared in producing death, but rather there must 
be a causal connection.  A contributory cause of death is 
inherently one not related to the principal cause.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

In this case, the Certificate of Death shows that the Veteran 
died in February 2006.  The immediate cause of death is listed as 
coronary artery disease (CAD).  Multiple myeloma and renal 
failure are listed as also contributing to the Veteran's death.  
During his lifetime, service connection was in effect for 
posttraumatic stress disorder (PTSD), which was rated as 100 
percent disabling.  

The appellant contends that the Veteran's CAD was caused or 
aggravated by his PTSD.  The Board finds that by extending the 
appellant the benefit of the doubt, the weight of the probative 
evidence shows that the service-connected PTSD substantially and 
materially contributed to the CAD that caused the Veteran's death.  

First, in September 2006, the Veteran's treating physician explained 
that the Veteran had suffered from CAD exacerbated by his PTSD.  

Likewise, the record contains five study abstracts indicating that a 
relationship exists between PTSD and CAD.  

Finally, the Board requested a medical expert opinion to address the 
issue.  In June 2010, a physician, Board certified in internal 
medicine, reviewed the pertinent facts of the case.  Based on this 
review, the expert opined that "it is very likely that the Veteran's 
CAD was caused by or aggravated by his service-connected PTSD."  The 
expert explained that the Veteran had symptoms of PTSD continuously 
during his lifetime since his active service in World War II.  Also, 
a prospective study demonstrates that after controlling for 
depressive symptoms, there is an association between coronary heart 
disease (CHD) and PTSD symptoms.  

In light of this evidence, the Board finds that the record is at 
least in a state of relative equipoise in showing that the Veteran's 
service-connected PTSD was a contributory cause of his death.  See 38 
C.F.R. § 3.312(b).

In making this determination, the Board recognizes that a VA 
examiner in September 2009 reviewed the Veteran's case, but 
opined that the medical literature does not support a conclusion 
that PTSD causes or exacerbates CAD.  Rather, the VA examiner 
indicated, CAD is independently related to well-established risk 
factors, but PTSD is not one.  The Board finds, however, that the 
VA examiner's opinion has limited probative value in light of the 
highly probative medical expert's June 2010 opinion.  
Importantly, the medical expert indicated that the medical 
literature does, in fact, demonstrate a causal relationship 
between heart disease and PTSD.  As indicated, the appellant 
submitted several study abstracts also suggesting such a 
relationship.  This contradicts the VA examiner's opinion, which 
significantly reduces the probative value of the examiner's 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  Hence, the Board finds that the VA examiner's opinion is 
outweighed by the remaining medical evidence of record.  

In conclusion, the Board finds the evidence to be at least in a 
state of relative equipoise in showing service connection is 
warranted for the cause of the Veteran's death.  Accordingly, by 
extending the benefit of the doubt to the appellant, her claim is 
granted.  


B.  38 U.S.C.A. § 1318

The appellant submitted a claim for DIC benefits under 38 
U.S.C.A. § 1318 as an alternative theory of entitlement to 
service connection for the cause of the Veteran's death.  In 
light of the grant of benefits described above, the Board 
concludes that this aspect of the appellant's claim is rendered 
moot.  Entitlement under 38 C.F.R. § 1310 is the greater benefit, 
and it is granted in full.  Therefore, no additional benefit 
(monetary or otherwise) can be gained under 38 C.F.R. § 1318, nor 
does any controversy remain.  Accordingly, the appeal as to the 
claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed 
as moot. 





ORDER

Service connection for the cause of the Veteran's death is 
granted. 
 
The appeal as to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is dismissed as moot.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


